Citation Nr: 1722018	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO. 13-18 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel
INTRODUCTION

The Veteran served in the U.S. Army from August 1969 to March 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision of the Houston, Texas, Regional Office (RO).

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant 
how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.

In June 2016, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Tinnitus originated during active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

An organic disease of the nervous system including tinnitus is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Fountain v. McDonald, 27 Vet. App. 258, 275-76 (2015). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b).

The Veteran is competent to report that tinnitus was incurred in service and it has existed from service to the present. See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).



The Veteran's service treatment records do not refer to tinnitus or ringing of the ears. However, the Veteran's records and hearing testimony reflect that he served in the Republic of Vietnam and was the company armorer for approximately four months. His service duties are consistent with exposure to acoustic trauma. 38 U.S.C.A. § 1154(a) (due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence).

In August 2010, the Veteran was afforded a VA audiological examination. He had complaints of ringing and buzzing in his years and difficulty hearing. He was diagnosed with tinnitus. The examiner opined that tinnitus is consistent with the Veteran's history of noise in-service noise exposure. The examiner also stated that civilian noise exposure and aging could not be ruled out as contributing factors. 

At his June 2016 Board hearing, the Veteran testified that hearing problems began while he was on active service in Vietnam. He reported buzzing and ringing in his ears since 1970. 

The competent evidence as to the etiology of tinnitus is in conflict. The August 2010 examiner stated that civilian noise exposure "could not be ruled out as a contributory cause." However, the Veteran has consistently explained that his hearing problems and ringing began during active service in 1970. Given the existence of evidence both for and against the claim, the Board finds the evidence is in relative equipoise as to whether the Veteran's tinnitus arose during active service. Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for tinnitus. 38 U.S.C.A § 5107; 38 C.F.R. § 3.102. 




ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran's claim of service connection for bilateral hearing loss must be  remanded to obtain a new medical opinion. The Veteran's induction examination indicates he entered service with hearing loss in his right ear. Upon service separation the Veteran's audiological examination apparently was recorded in 1dB increments instead of the usual 5dB increments. The August 2010 VA audiologist indicated that the separation examination was unreliable for this reason. The Board cannot by law evaluate medical evidence without competent opinion. 

The case is REMANDED for the following action:

1. Return the file to the VA examiner who conducted the August 2010 VA audiological examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. 

If necessary to respond to the inquiries below, schedule the Veteran for a VA audiological examination to obtain an opinion as to the nature and etiology of any identified bilateral hearing loss. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:
	
a. Identify whether the Veteran currently has hearing loss for VA purposes, as identified in 38 C.F.R. § 3.385, or whether he had such hearing loss at any point during the course of this appeal.

b. Provide an opinion as to whether any identified hearing loss had its onset during a period of active service, active duty for training, inactive duty for training, or otherwise originated during active service/duty.

c. Convert the 1dB audiological examination numbers on the separation exam to a standard format. If it is not possible to provide a conversion, please provide an explanation regarding potential means of interpretation for the non-standard audiological examination; also provide a statement regarding the likely degree of hearing loss due to the Veteran's in-service noise exposure, and his induction examination showing hearing loss at service entrance.

The examiner's attention is drawn to the following:

*August 1969 service induction examination that includes an audiological examination which appears to show hearing loss in the right ear at service entrance. (VBMS Document: 07/12/1971 STR - Medical)

*Separation examination with 1dB audiometer readings which needs to be interpreted or converted to a useable format. (VBMS Document: 07/12/1971 STR - Medical)

*August 2010 VA audiological examination that declines to use the audiological readings from the Veteran's service separation examination. (VBMS Document: 08/05/2010 VA Examination)

*June 2016 Board hearing testimony in which the Veteran indicates he was in Vietnam as a company armorer and fired small arms on a regular basis without hearing protection. (VBMS Document: 07/22/2016 Hearing Testimony)

*June 2016 Buddy statement from the Veteran's brother-in-law stating the Veteran suffered from hearing loss starting as far back as 1974, and his hearing had declined since that time. (VBMS Document: 06/15/2016 VA 21-4138 Statement In Support of Claim)

2. Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


